Title: To James Madison from Anthony Terry, 23 July 1802
From: Terry, Anthony
To: Madison, James


					
						Sir—
						Cadiz 23d. July 1802—
					
					I had the honor of writing you yesterday and the Vessel being still detain’d I have now to 

inclose you Copy of a letter I have just received from Mr. Wm. Kirkpatrick our Consul at Malaga.  I have 

the honor to be most Respectfully—Sir—Your most obt. hble Servt.
					
						Anthony Terry
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
